Title: From George Washington to Jonathan Trumbull, Sr., 14 July 1780
From: Washington, George
To: Trumbull, Jonathan Sr.


					
						Dr Sir
						Head Quarters [Bergen County, N.J.] 14 July 1780
					
					There is expected a quantity of clothing arms and amunition in the French fleet for the united States, which I have requested might be forwarded to New-London under convoy of a frigate or two—I shall send Mr Olney to receive it, and expedite it to the army. But as the Quarter Master General has no means in his power which could procure a sufficient number of waggons or teams in time, I beg leave to request your Excellency to interpose your authority to furnish them. We cannot commence our operations before we receive these articles, and with all the exertion that can be made they will scarcely arrive in proper time so as not to delay us considerably. I therefore request your Excellency will have the goodness to give the matter a particular attention, that it may be conducted with all the dispatch the nature of the case will admit. I presume your Excellency will think an impress necessary to obtain the waggons or teams with the expedition the exigency requires, and will give your orders accordingly.
					The succour of our generous ally being now arrived, I doubt not will give a new spring to our operations—Relying upon the zeal of the States I shall hazard arrangements with the officer commanding his most Christian Majesty’s troops for commencing our operations at a very early period. A regard to our national character obliges me to it, and I hope the same motive will stimulate the States, to exert their utmost activity to comply with those engagements which circumstances compel me to enter into in their behalf—The success of our measures

not less than our honor demand it. With every sentiment of respect and attachment I have the honor to be Your Excellency’s most obt & hble servt
					
						Go: Washington
					
					
						P.S. Mr Olney goes directly to New-London, where I shall be happy, the person your Excellency shall authorise to impress the waggons may meet him.
					
				